Title: To Thomas Jefferson from Parent, 24 December 1787
From: Parent (Parant), M.
To: Jefferson, Thomas



Monsieur
a Beaune ce 24 Decembre 1787

En Reponse a l’honneur de la votre du 17 du Courant par laquelle vous me marque de vous achetté troit feuillette de vin blan de la goute d’or, je suis eté chez Mr. Bachey qui en a Encorre trois feuillette, mais il ne veut vendre que deux dans ce moment  icy et il veut en avoir Cent livres de la feuillette et pas a moins; et je suis esté Chez Mr. Latour, il n’a plus de Montrachet de 84 mais il en a de 85, et il veut en avoir 300₶ de la feuillette pas a moins. Il y a le fermier Dents de Clermont de Chagny qui en a Six feuillette de 84, mais il veut en avoir 300₶ de la feuillette, mais je le crois meilleur que celuy de Mr. Latour. Je n’ait point voulü vous en achetté sans vous en donné avis, ainsy Monsieur vous voudré bien me faire sçavoir si vous le voulez Prendre a ce prix-la ou non par le premier Courie, parce que il m’a dit hier qu’il en avoit vendue une feuillette il y a quinze [jours] 120₶, et que l’on attendoit les Reponce pour les trois autre; ainsy je luy ait fait vendre vingt deux pieces de vollenay à trois cent quarente livres il y [a] huit jours et il m’a promis qu’il laissera ses deux feuillettela a 100₶ la feuïllette jusqua votre Reponse; ou si vous voulé, je vous enverre une feuillette de vin blanc de Meursault qui vous Couterai toujours 84 ou 86 la feuillette en premiere qualité, et qui ne seroit pas si bon parceque depuis deux mois les vins vieux ont beaucoup augmenté Dans Nos Cantons. Et a l’egard des Seps de vignes de Clos de vougeot et Romané et Chambertin et montrachet je vous en Enverré si vous en Souété. Si je n’estoit pas este malade depuis le mois D’octobre jusqua la fin de Novembre je vous en auroit fait passé Comme je Vous l’avois promis. Je Suis tres Sïncerement Monsieur Votre tres humble et tres obeissant Serviteur,

Parent

